MEMORANDUM **
Mark Allen MeMillion appeals from the 188-month sentence imposed by the district court, following his jury-trial conviction for violations of the Mann and Transportation Acts, 18 U.S.C. §§ 1952, 2421, 2422(a), 2423(a). We have jurisdiction under 28 U.S.C. § 1291. We affirm.
The record supports the conclusion that the district court found unique vulnerability and did not clearly err in imposing the U.S.S.G § 3A1.1 enhancement given the victim’s small size and stature and history of sexual assault and abandonment. See United States v. Williams, 291 F.3d 1180, 1196 (9th Cir.2002) (per curiam), overruled on other grounds by United States v. Gonzales, 506 F.3d 940 (9th Cir.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.